ORDER
The Disciplinary Review Board having filed with the Court its decision in. DRB 13-401, concluding that RONALD B. THOMPSON of MARLTON, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to keep client reasonably informed about the status of the matter or to promptly reply to reasonable requests for information), and good cause appearing;
It is ORDERED that RONALD B. THOMPSON is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.